                       IN THE LINITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    Southern Division
                               Case No. 7: 1 9-CV-00054-BO




Timothy Hughes,                                   )
                                                  )
                       Plaintifl                  )
                                                  )
               V                                  )      PLAINTIFF'S RESPONSE TO
                                                  )   DEFENDANT'S MOTION TO DISMISS
DynCorp Intemation al, LLC,                       )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )
                                                  )


       Defendant DynCorp InternationaI,LLC is a multi-national corporation who concedes
they have ofhces in North Carolina, specifically at both Fort Bragg and Elizabeth City. There is
both general and specific jurisdiction over DynCorp in this case.
       The USERRA Complaint filed by Timothy Hughes alleges that the Defendant refused to
re-employee him and then threatened to retaliate against him for making a USERRA claim.          All
of the actions made the basis of the USERRA violation occurred while Mr. Hughes was in North
Carolina. Plaintiff requested reemployment after his military obligations were complete. The
defendant stated that he had resigned and that USERRA did not apply to foreign employees. The
Plaintiff advised that he had taken USERRA leave and did not resign. He filed    a   USERRA
complaint with the Department of Labor. The defendant was told by the investigator for the
United States govemment that USERRA would apply in this case. In reply, the defendant stated
that if Plaintiff did not withdraw his USERRA claim they would re-employ Plaintiff and fire him
the next day and change his resignation to a termination. They told the investigator that this
change would   it impossible for him to get other overseas employment. Mr. Hughes withdrew his
USERRA complaint to pursue other overseas employment. (See Statement of Timothy Hughes
and FOIA response from the Department of Labor attached as Exhibit A)(Email request for




                                              1

           Case 7:19-cv-00054-BO Document 13 Filed 06/03/19 Page 1 of 6
reinstatement Exnibit B)(Reply(only partial produced to Plaintiff) and blacklist threat       of
employer if USERRA not withdrawn Ex C).
          Mr. Hughes did have      a contract   with DynCorp, but has not brought suit under that
contract nor tried to enforce any provisions of the contract. Mr. Hughes sues solely under
USERRA. All actions in the USERRA claim occurred in North Carolina and occurred months
after the termination of the contract. He made his complaint to the Department of Labor from his
home in North Carolina, and the threatened retaliation was made to him as part of that complaint.


         Jurisdiction
         DynCorp admits that they have offrces in North Carolina and 118 employees who work
in North Carolina. (Declaration of B. Dianne Walker). The presence of offrces and over one
hundred employees should be sufficient to establish general jurisdiction over DynCorp.
Significantly DynCorp fails to mention how many of their employees are North Carolina
residents such as Mr. Hughes who are hired to work outside of the state. The Eastern District        of
North Carolina has a large nurnber of servicemen and ex-servicemen and it is anticipated that
discovery     will reveal a significant additional number of North Carolina   residents hired by

DynCorp and assigned to work overseas.


         Specific Jurisdiction
          The Court must analyze two issues in considering whether the Defendants have
purposely established a minimum context of the forum state necessary to result in specific
jurisdiction:
         1.       Whether the Defendants purposely directed their activities at residence of the
forum; and
         2.       Whether litigation is a result of alleged injuries arising out of or related to those
activities. Burger King    v.   Rudzewicz,47l U.S. 462,105 S. Ct.2174 (1985).
         In looking at the USERRA action, all activity by DynCorp was directed to Plaintiff while
he was a resident of North Carolina. The threatened retaliation was purposely directed to impact

a   North Carolina citizen's re-employment with all overseas employers including those here in
North Carolina.




                                                    2
              Case 7:19-cv-00054-BO Document 13 Filed 06/03/19 Page 2 of 6
          In looking at the prior employment relationship of the parties- the Defendant advertised
for and recruited   a   North Carolina resident for security operations in Afghanistan. All
correspondence to Plaintiff were conducted to his address in North Carolina, all emails and

correspondence were sent to him in North Carolina, and all checks were sent to his bank account

in North Carolina. In a similar USERRA case the United States District Court for the Eastern
District of Washington in Hall v. L-3 Communications,lT0 F. Supp. 3d. 1316 (ED WA 2016),
found that a corporation hiring a Washington citizen could expect to be sued in the state of
Washington (the case is not cited as being controlling, rather the reasoning of that Court is clear
and persuasive.)

          The Defendant cites the case of Sneha Media & Entm't, LLC v. Associated Broad. Co. P,
91 1   F.3d lg2 (4th cir 2018).In Sneha the jurisdictional allegations were based on one
unsuccessful meeting with an Indian company in the United States:

Sneha and Nord have not purported to present evidence relevant to most of these factors. We
find the strongest support for their assertion of sufficient contacts in (1) a single meeting between
Prakash, the CEO of Associated Broadcasting, and Annamreddy, the CEO of Sneha and Nord,
and (2) the assistance that Sneha provided to Associated Broadcasting reporterc. Sneha at 198-
r99..

          In contrast, DynCorp meets almost every factor for jurisdiction cited in Sneha: (1)They
maintain maintained offices or agents in the State; (2) they maintain property in the State; (3) the
defendant reached into the State to solicit or initiate business; (4) they have deliberately engaged
in significant or long-term business activities in the State; (6) the defendant made in-person
contact with a resident of the State regarding the business relationship; (7) whether the relevant
contracts required performance of      duties in the State- in this case the threatened retaliation
included North Carolina employers; and (8) the nature, quality, and extent of the pafties'
communications about the business being transacted.
         Accordingly there is jurisdiction over the defendant in this action.

         Venue

         USERRA has a special venue provision 38 U.S.C. $ a3n@)Q), this provision states "in
the case of an action against a private employer, the action may proceed in the United States
District Court for any district in which the private employer of the person maintains     a place   of
business."



                                                 J
             Case 7:19-cv-00054-BO Document 13 Filed 06/03/19 Page 3 of 6
        DynCorp International has 118 employees in North Carolina (Defendant's Affidavit,
paragraph 4). Defendant has a place of business in North Carolina in both Fayetteville and

Elizabeth City. Attached as Exhibit A to this motion is Mr. Hughes' statement confirming that
he was recruited and paid in North Carolina for jobs advertised by DynCorp to North Carolina

citizens.

        The Defendant seeks to transfer this USERRA action to Virginia based on the

employee's employment contract. Choice of venue provisions requiring a North Carolina citizen
to litigate outside of the state are prohibited by NCGS 228-3: "Except as otherwise provided in
this section, any provision in a contract entered into in North Carolina that requires the
prosecution of any action or the arbitration of any dispute that arises from the contract to be

instituted or heard in another state is against public policy and is void and unenforceable." In
this case the contract was mailed to Mr. Hughes in North Carolina and he signed the contract at
his home in North Carolina. A recent case supports holds that mailing the form contract to Mr.
Hughes for execution makes it a North Carolina contract and prohibits foreign venue provisions.
Schwarz v. St. Jude Med. lnc.,802 S.E.2d 783 OI.C. App 2017)
        Further, Mr. Hughes is not suing on the employment contract. The USERRA activity
occurred after Defendant claims that they terminated Mr. Hughes and thus no longer had a
contractual relationship with Mr. Hughes. Mr. Hughes does not seek damages or recovery under
his employment contract although he does contest claims that he falsified or committed any type
of fraud. Mr. Hughes received   a contract, made proposed changes    to the contract, just as first
class airfare out of Afghanistan due to the24 to 36 hour flights, and DynCorp accepted the

contract. The fact that DynCorp did not read the contract or state in the contract that alterations
or negotiations of any term was not allowed does not state a claim for fraud against Mr. Hughes.
There are no contractual issues in the case and thus DynCorp's argument that the defunct

contract should govem this USERRA action should not be accepted by this Court.

        Other courts have looked at this issue and held that no restrictions are allowed on
USERRA venue- 38 U.S.C. $ 4302(b), states:"This chapter supersedes any State law (including
any local law or ordinance), contract, agreement, policy, plan, practice, or other matter that
reduces, limits, or eliminates in any manner any right or benefit provided by this chapter,
including the establishment of additional prerequisites to the exercise of any such right or the




                                              4
            Case 7:19-cv-00054-BO Document 13 Filed 06/03/19 Page 4 of 6
receipt of any such benefit.". This provision was held to invalidate an arbitration agreement in
Lopez v. Dillard's, lnc.,382 F. Supp. 2d 1245,1247 (DCt Kansas 2005).
         Even if this court was to entertain a contract claim   -   which is not raised here by Plaintiff
or Defendant   - this attempt to have a defensive "pendant venue" for the USERRA claim has
been rejected. In Johnson v General Dynamics Information Technologlt, Inc.,09 CV 282-JL

United States District Court for the District of New Hampshire, that Court considered the
arguments raised here   -   although brought by the opposite parties. In that case, the Court
determined that proper contract venue could not grant pendant jurisdiction to improper USERRA
venue.

         Conclusion

         The Plaintiff is a North Carolina citizen, recruited, paid and retaliated against in North
Carolina. He sues solely under USERRA which provides venue where the Defendant has a place
of business. The Defendant admits they have two places of business in North Carolina.
Accordingly, venue is proper in North Carolina.



Respectfully submitted this the "o duy of June, 20Ig.




                        CROSSLEY McINTOSH COLLIER HANLEY & EDES, PLLC


                                 By:    /s/ Andrew Hanley
                                         Andrew Hanley
                                         NC State Bar No.: 23738
                                         5002 Randall Parkway
                                         Wilmington, NC 28403
                                         Telephone: (910) 7 62-97 I I
                                         Facsimile: (910) 256-03 10




                                                5
            Case 7:19-cv-00054-BO Document 13 Filed 06/03/19 Page 5 of 6
                                    CERTIFICATE OF SERVICE
       I   hereby certit/ that I electronically filed the foregoing with the Clerk of Court using the

CI\{/ECF system which will deliver to the following counsel via electronic mail:

Kristine Mr. Sims
Constangy, Brooks, Smith & Prophete, LLP
100 North Cheny Street, Suite 300
Winston-Salem, North Carolina 27 I0l

       On this 3'd day of June, 2019.

                                                        /s/Andrew Hanley
                                                       Andrew Hanley




                                              6
            Case 7:19-cv-00054-BO Document 13 Filed 06/03/19 Page 6 of 6
